Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2, 5, 6, and 7 are objected to because of the following informalities:  All contain the term “speed decelerated” which is grammatically incorrect. Would recommend amending to speed decelerated to.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are a “first operation device for ….” as recited in claim 1, and a “second operation device for …” as recited in claims 1 and 2.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Regarding the first operation device of claim 1 the specification states “Note that the mechanical emergency stop button 34 is an example of a first operation device that receives a pressing operation by the operator. As a first operation device, for example, a mechanical lever or a button displayed on the touch panel 28 (which receives a pressing operation or a touch operation by the operator) may be employed rather than the emergency stop button 34. Further, as a first operation device, a device for instructing a normal stop rather than an emergent stop may be employed.” Thus the structure of the first operation device will be interpreted as a button or touchscreen/panel/display
Regarding the first operation device of claims 1 and 2 the specification states “The SLOW DOWN button 80 is an example of a second operation device. As a second operation device, for example, a mechanical button may be employed, instead of a button to be displayed on the touch panel 28. Change in speed of the automatic driving vehicle 10 as time passes when the emergency stop button 34 and the SLOW DOWN button 80 are operated will now be described.” Thus the structure of the second operation device will be interpreted as a button or a touchscreen/panel/display.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US 20180292829 A1).

Regarding claim 1 Li teaches A vehicle control device to be mounted in an automatic driving vehicle capable of running in an automatic driving mode, the vehicle control device comprising:

abstract “System and method for a user to navigate an autonomous vehicle.”

para [0032] “Assume that vehicle 18 is an autonomous automobile for the purpose of illustrating embodiments. Vehicle 18 may include a vehicle control system 24 and driving system 70 responsible for vehicle navigation and driving respectively. System 24 may include a processor 10 and computer readable medium 12.”
} 
a first operation device for stopping the automatic driving vehicle while the automatic driving vehicle is running in the automatic driving mode, in response to an operation made by an operator; and
{ Li 

para [0083] “FIG. 15 shows an exemplary flow diagram describing an embodiment related to pushing a stop button according to the present invention. Assume that a vehicle is traveling on a road in autonomous mode and a user pushes a stop button at step 390. The stop button may be of button 54 of FIG. 6-A with the same functionality. Once the button is pushed, a signal is sent to a control system of the vehicle. As detection on surrounding environment is conducted continuously, measurement data is updated all the time. After the control system receives the signal of stop button, at steps 392 and 394, the system prepares to stop and starts to evaluate the surroundings using measurement results and map data retrieved from a storage device or Service Center. The control system may ascertain road marks and signs to determine whether it is allowed for roadside parking at step 396. If roadside parking is allowed and available, the control system may calculate a trajectory and stop the vehicle by roadside at step 400.”

} 
a second operation device for changing a speed of the automatic driving vehicle while the automatic driving vehicle is running in the automatic driving mode, in response to an operation made by the operator, and thereafter causing the automatic driving vehicle to continue running in the automatic driving mode.
{Li 
para [0138] “control system of an autonomous vehicle may be arranged to determine the speed of the vehicle autonomously. The system may choose a speed based on road conditions and speed of surrounding vehicles. In certain situations, the control system may be allowed to make a choice within a speed range. In such cases, the control system may be arranged to select a value in the middle of the range. Since some users may prefer a higher or lower speed, it may be designed that vehicle speed is adjustable within certain limits. For instance, a display of the vehicle may show an “Adjust Speed” icon and current speed. After a user taps the icon, two graphic objects like two arrows may appear on screen under a title “Change Speed”. The user may tap an arrow to increase the speed or the other to reduce the speed within an allowed range. Adjusted speed may be presented on the display. After receiving speed adjustment signals, the control system may send commands to a driving system which may change the vehicle speed accordingly.”

Where it is implied due to the context of the disclosure as a whole that the user is simply adjusting the speed of the vehicle while the vehicle continues to run autonomously. Autonomous operation is further implied due to the fact that the speed adjustment range is limited


Regarding claim 2, Li teaches The vehicle control device of claim 1. Li also teaches wherein the second operation device decelerates the automatic driving vehicle to a predetermined speed, and thereafter causes the automatic driving vehicle to continue running in the automatic driving mode while maintaining the speed decelerated.

{Li 
para [0138] “control system of an autonomous vehicle may be arranged to determine the speed of the vehicle autonomously. The system may choose a speed based on road conditions and speed of surrounding vehicles. In certain situations, the control system may be allowed to make a choice within a speed range. In such cases, the control system may be arranged to select a value in the middle of the range. Since some users may prefer a higher or lower speed, it may be designed that vehicle speed is adjustable within certain limits. For instance, a display of the vehicle may show an “Adjust Speed” icon and current speed. After a user taps the icon, two graphic objects like two arrows may appear on screen under a title “Change Speed”. The user may tap an arrow to increase the speed or the other to reduce the speed within an allowed range. Adjusted speed may be presented on the display. After receiving speed adjustment signals, the control system may send commands to a driving system which may change the vehicle speed accordingly.”

Where the vehicle is allowing the user to adjust a speed using touch and the vehicle is adjusting to that speed. As discussed in the claim 1 rejection this is done during autonomous operation. As a length of time of speed maintenance is not stated in the claims, any amount of time, even 
}

Regarding claim 3, Li teaches The vehicle control device of claim 1. Li also teaches wherein the first operation device is a first button for receiving a pressing operation or a 20touch operation made by the operator, and the second operation device is a second button for receiving a pressing operation or a touch operation made by the operator.

{Li 
para [0083] “FIG. 15 shows an exemplary flow diagram describing an embodiment related to pushing a stop button according to the present invention. Assume that a vehicle is traveling on a road in autonomous mode and a user pushes a stop button at step 390. The stop button may be of button 54 of FIG. 6-A with the same functionality. Once the button is pushed, a signal is sent to a control system of the vehicle. As detection on surrounding environment is conducted continuously, measurement data is updated all the time. After the control system receives the signal of stop button, at steps 392 and 394, the system prepares to stop and starts to evaluate the surroundings using measurement results and map data retrieved from a storage device or Service Center. The control system may ascertain road marks and signs to determine whether it is allowed for roadside parking at step 396. If roadside parking is allowed and available, the control system may calculate a trajectory and stop the vehicle by roadside at step 400.”

Where the button of para [0083] can be considered a first button.

para [0138] “Since some users may prefer a higher or lower speed, it may be designed that vehicle speed is adjustable within certain limits. For instance, a display of the vehicle may show an “Adjust Speed” icon and current speed. After a user taps the icon, two graphic objects like two arrows may appear on screen under a title “Change Speed”. The user may tap an arrow to increase the speed or the other to reduce the speed within an allowed range.”

Where the touch display with the icons and arrows of para [0138] can be considered a second button.
}

Regarding claim 4, Li teaches The vehicle control device of claim 3. Li also teaches wherein the second button is a button for causing the automatic driving vehicle to continue running in the automatic driving mode, without stopping the automatic driving vehicle, also in a case where the operator continues operation.

{Li 
para [0066] “Back to step 178, if a user wants to waste no time, the user may push any navigational button, such as “Forward” or “Backward/U-turn” button. After the control system receives a signal caused by the button pushing act, it may calculate a trajectory and transmit signals to a driving system of the vehicle and the driving system may get the vehicle to move immediately. For instance, after any of the navigational buttons is pushed, the control system may make the vehicle reverse to back out of a parking space and then go forward autonomously. Thus, besides pushing a start button, a use may also push a navigational button to make a vehicle start a journey a little bit sooner.”

It is not stated how long the operator continues operation thus any amount of were the operator operates may be considered continuing operation.
}

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20180292829 A1) in view of Watanabe et al. (US 20180065664 A1, hereinafter known as Watanabe).

Regarding claim 5, Li teaches The vehicle control device of claim 3. Li also teaches wherein the second button is a button for decelerating the automatic driving vehicle 

{Li 
para [0138] “control system of an autonomous vehicle may be arranged to determine the speed of the vehicle autonomously. The system may choose a speed based on road conditions and speed of surrounding vehicles. In certain situations, the control system may be allowed to make a choice within a speed range. In such cases, the control system may be arranged to select a value in the middle of the range. Since some users may prefer a higher or lower speed, it may be designed that vehicle speed is adjustable within certain limits. For instance, a display of the vehicle may show an “Adjust Speed” icon and current speed. After a user taps the icon, two graphic objects like two arrows may appear on screen under a title “Change Speed”. The user may tap an arrow to increase the speed or the other to reduce the speed within an allowed range. Adjusted speed may be presented on the display. After receiving speed adjustment signals, the control system may send commands to a driving system which may change the vehicle speed accordingly.”

It should be noted that while Li is not relied upon to teach changing the speed in accordance with the number of times the button is pressed, it would appear this is how the speed of the vehicle in Li is changed as tapping usually is indicative of multiple quick presses.
}

Li does not explicitly teach, wherein the second button is a button for decelerating the automatic driving vehicle to a speed in accordance with a number of times the second button is operated or a duration of an operation of the second button by the operator, and thereafter causing the automatic driving vehicle to continue running in the automatic driving mode while maintaining the speed decelerated.

However, Watanabe teaches wherein the second button is a button for decelerating the automatic driving vehicle to a speed in accordance with a number of times the second button is operated or a duration of an operation of the second button by the operator, and thereafter causing the automatic driving vehicle to continue running in the automatic driving mode while maintaining the speed decelerated.

{Watanabe

Fig. 3, fig.4,  and para [0041] “Display example 1 is a display example for when an up or down button of the four-way control button 28B is operated when there is no other vehicle in front. If the four-way control button 28B is operated when there is no vehicle in front, a specified speed change screen is displayed at the head-up display 28A. Each time the up button of the four-way control button is operated, the specified speed is changed and displayed at the head-up display 28A.”


}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Watanabe to change speed to be accordance with a number of presses because this is a common way of adjusting set values in a user interface thus it would be intuitive and convenient for the user to adjust speed of the vehicle in this way. Further it is suggested if not specifically stated that the buttons of LI change speed in increments through tapping repeatedly.

Regarding claim 6, Li in view of Watanabe teaches The vehicle control device of claim 5. Watanabe further teaches wherein the second button is a button for accelerating the automatic driving vehicle to a speed in accordance with a number of times the second button is operated or a duration of the operation of the second button by the operator, in response to an operation of the second button made by the operator while the automatic driving vehicle is running at the speed decelerated, and thereafter causing the automatic driving vehicle to continue running in the automatic driving mode while maintaining the speed accelerated.

{Watanabe
Fig. 3, fig.4,  and para [0041] “Display example 1 is a display example for when an up or down button of the four-way control button 28B is operated when there is no other vehicle in front. If the four-way control button 28B is operated when there is no vehicle in front, a specified speed change screen is displayed at the head-up display 28A. Each time the up button of the four-way control button is operated, the specified speed is changed and displayed at the head-up display 28A.”
 Para [0047] “In step 102, the autonomous driving control ECU 26 executes specified speed change processing in response to the up and down buttons, and then returns to step 100 and repeats the processing described above. In the specified speed change processing, as shown in display example 1 in FIG. 3, the specified speed change screen is displayed at the head-up display 28A. Hence, the specified speed is changed in accordance with operations of the up and down buttons of the four-way control button 28B, the specified speed is displayed at the head-up display 28A, and the specified speed is changed when a confirmation operation is performed.”

Where the up and down arrows are used to change speed. As the process is continually repeated. The speed can be increased after the speed has been decreased.
}

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20180292829 A1) in view of SAKO et al. (US 20170123423 A1, hereinafter known as SAKO).

Regarding claim 7, Li teaches The vehicle control device of claim 1. Li also teaches 

wherein the first operation device is an 
{ Li 

para [0083] “FIG. 15 shows an exemplary flow diagram describing an embodiment related to pushing a stop button according to the present invention. Assume that a vehicle is traveling on a road in autonomous mode and a user pushes a stop button at step 390. The stop button may be of button 54 of FIG. 6-A with the same functionality. Once the button is pushed, a signal is sent to a control system of the vehicle. As detection on surrounding environment is conducted continuously, measurement data is updated all the time. After the control system receives the signal of stop button, at steps 392 and 394, the system prepares to stop and starts to evaluate the surroundings using measurement results and map data retrieved from a storage device or Service Center. The control system may ascertain road marks and signs to determine whether it is allowed for roadside parking at step 396. If roadside parking is allowed and available, the control system may calculate a trajectory and stop the vehicle by roadside at step 400.”

} 

the second operation device is a button provided on a touch panel, the button for decelerating the automatic driving vehicle to a predetermined speed in response to a pressing operation or a touch operation by the operator, and thereafter causing the automatic driving vehicle to continue running in the automatic driving mode while maintaining the speed decelerated.

{Li 
para [0138] “Since some users may prefer a higher or lower speed, it may be designed that vehicle speed is adjustable within certain limits. For instance, a display of the vehicle may show an “Adjust Speed” icon and current speed. After a user taps the icon, two graphic objects like two arrows may appear on screen under a title “Change Speed”. The user may tap an arrow to increase the speed or the other to reduce the speed within an allowed range.”

Where the display can be touched to receive the speed reduction input and is thus a touch panel. As discussed in the claim 1 rejection this is done during autonomous operation. As a length of time of speed maintenance is not stated in the claims, any amount of time, even brief, operating at the speed decelerated could be considered to maintaining the speed decelerated. Furthermore, as the speed adjustment is based on user preference it is implied that the speed would be maintained for an extended period to coincide with user preference.
}

Li does not explicitly teach, wherein the first operation device is an emergency stop button for urgently stopping the automatic driving vehicle in response to a pressing operation by the operator,

However, Sako teaches wherein the first operation device is an emergency stop button for urgently stopping the automatic driving vehicle in response to a pressing operation by the operator,

{Sako

para [0196] “In a case where a failure unexpectedly occurs in the automatic driving mode, for example, by pressing an emergency response button (not shown in the drawings), or by preparing a menu for an emergency response on the touch panel 112 and carrying out a touch operation to it, the automatic driving mode is released, whereby the automatic driving vehicle reduces speed thereof rapidly, and stops at a side strip”

}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Sako to have an emergency stop button for urgently stopping the vehicle because if there is a failure or hazard present the vehicle may need to be stopped rapidly to ensure improved safety.


Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20180292829 A1) in view of Carey et al. (No Pedal to the Metal in GM's Planned Self-Driving Cruise AV Car; hereinafter known as Carey).

Regarding claim 8, Li teaches The vehicle control device of claim 1. 

Li does not teach, wherein the automatic driving vehicle is a vehicle having neither an acceleration pedal nor a brake pedal.

However, Carey teaches wherein the automatic driving vehicle is a vehicle having neither an acceleration pedal nor a brake pedal.

{Carey

“General Motors Co is seeking U.S. government approval for a fully autonomous car - one without a steering wheel, brake pedal or accelerator pedal - to enter the automaker's first commercial ride-sharing fleet in 2019, executives said.”

}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Carey to have the autonomous vehicle have no brake or accelerator pedals, as if the vehicle is autonomous and speed and stopping control is performed using buttons, there is no need for pedals and cost can be saved by not installing them.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bhalla et al. (US 20190204827 A1) teaches “For example, in one embodiment, the driver presses and holds buttons/paddles positioned right below the thumb zone on the steering wheel to initiate autonomous drive.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668